Mollison, Judge:
Counsel for the parties have submitted the appeals for reappraisement enumerated in the attached schedule A for decision upon a stipulation reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the parties hereto, that the merchandise covered by the appeals for reappraisement listed in Schedule A hereto attached and made a part hereof, consists of Grades 70/30S or No. 3 hard rubber dust exported from England, and that the questions of fact and law are the same in all material respects as those involved in United States v. H. Muehlstein & Co., Inc., 42 Cust. Ct. 760, A.R.D. 106.
IT IS FURTHER STIPULATED AND AGREED that the market value or the price at the time of exportation of the merchandise to the United States, at which such or similar merchandise was freely offered for sale for domestic consumption to all purchasers in the principal markets of England, in the usual wholesale quantities and in the ordinary course of trade, are the prices shown on Schedule B hereto attached and made a part hereof plus the cost of packing as shown on the invoices, and that there was no higher export value.
IT IS FURTHER STIPULATED AND AGREED that these appeals for re-appraisement be submitted on this stipulation and that the record in A.R.D. 106 be incorporated with the record in these eases.
Accepting the forgoing stipulation as establishing the facts therein recited, and upon the entire record before me, and following the decision in the cited case, I conclude that foreign value, as defined in section 402(c), as amended, Tariff Act of 1930, is the proper basis for the determination of the value of the hard rubber dust involved, and that such value in each case is as shown on schedule B, also attached hereto and made a part hereof.
Judgment will issue accordingly.
*558Schedule B
Appeal No. Description of merchandise Value (unpacked) in shillings and pence
248259-A/3840-55 Hard rubber dust No. 3 2/5
248260-A/3641-55 Ebonite dust No. 3 2/5
248261-A/3642-55 2/5
248262-A/3643-55 Hard rubber dust No. 3 1/9-3/4
248263-A/3644 — 55 Ebonite dust No. 3 1/2-1/4
248264-A/3645-55 1/7-3/4
248265-A/3646-55 1/9-3/4
248266-A/3647-55 1/9
248267-A/3648-55 1/8-1/2
248268-A/3649-55 Hard rubber dust 70/30S 2/6-1/2
248269-A/3650-55 Ebonite dust No. 3 2/3
248270-A/3651-55 • 2/3
248271-A/3652-55 2/3
248276-A/3657-55 Hard rubber dust 70/30S 2/11-1/2
Hard rubber dust No. 3 1/9-3/4
248277-A/3658-55 Ebonite dust No. 3 2/3
248278-A/3659-55 2/3
248279-A/3660-55 Ebonite dust 70/30S 2/10
248280-A/3661-55 Ebonite dust No. 3 2/3
248281-A/3662-55 2/3
248282-A/3663-55 2/5